DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the glow bed height mechanism (86) in relationship to the invention must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 20-21 are not line drawings and have improper shading and hatching which is nonconforming with USPTO requirements.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 13 is objected to because of the following informalities: The term “the cold area”, which lacks antecedent basis, but is understood by the Office to mean in an area outside of the combustion zone.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Viessmann Werke GmbH& Co. (EP 2787279A1) (Translation referenced), Zhang Zhuobin (CN 207091367U), and Zhuzhou CRRC South Environmental Protection Tech Co LTD. (CN 108826310 A).
Regarding claim 1, Viessmann (V) discloses a biomass heating system (Figure 1) for burning fuel in the form of pellets and/or wood chips ([0015]), comprising: a boiler with a combustion device ([003],Figure 1), a heat exchanger having a plurality of boiler tubes (8,[0021), wherein the combustion device comprises the following: a combustion chamber (@1) with a grate (3), with a primary combustion zone (1) and with a secondary combustion zone (2); wherein the primary combustion zone is enclosed by the grate from below (Figure 1); wherein the primary combustion zone and the secondary combustion zone are separated by a combustion chamber nozzle (@13,gap provided); wherein the secondary combustion zone of the combustion chamber is fluidically connected to an inlet of the heat exchanger. 
Viessmann does not disclose that the primary combustion zone is laterally enclosed by a plurality of combustion chamber bricks and wherein the primary combustion zone has an oval horizontal cross-section or that the grate is a rotating grate.  
However, Zhang discloses a biomass burner (Figure 1, evidenced by the pellet feeder (4,5,6)), wherein the combustion zone (1, Figure 2) is laterally enclosed by a plurality of combustion chamber bricks (Figure 2) and wherein the primary combustion zone has an oval horizontal cross-section (Figure 2). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a brick oval shaped combustion chamber to contain the combustion heat and better evenly distribute the pellets feed from an end of the chamber via the auger.
Additionally, Zhuzhou disclose a furnace (Figure 1) wherein the gate (9, Figures 2-3) rotates. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a rotating gate with the prior invention in order to aid and facilitate the cleaning thereof.
Regarding claim 2, Viessmann (V), as modified, discloses the biomass heating system according to claim 1, wherein the horizontal cross-section of the primary combustion zone (V-1, Figure 1) is designed to be at least approximately constant over a height of at least 100 mm.  As a clarification, the cross section is uniform over the entire combustion zone and so, provided that the chamber is at least 100mm this limitation is met.
Regarding claim 4, Viessmann (V), as modified, discloses the  biomass heating system according to claim 1, wherein the rotating grate (9, Figure 1) has a first rotating grate element (right grate, Figure 2), a secondary rotating grate element (middle grate) and a third rotating grate element (left grate) , each being designed to be able to rotate by at least 90 degrees around horizontally arranged bearing axis (Figure 3, rotated around shaft (20)): wherein the rotating grate elements form a combustion surface for the fuel wherein the rotating grate elements possess openings  (19)f or the air for combustion, wherein the first rotating grate element and the third rotating grate element have an identically shaped combustion surface. 
Regarding claim 7, Viessmann (V), as modified, discloses the biomass heating system according to claim 4, wherein the combustion surface of the rotating grate elements (8) configures a substantially oval or elliptical combustion surface (Zhang-1, Figure 2).
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Viessmann Werke GmbH& Co. (EP 2787279A1) (Translation referenced), Zhang Zhuobin (CN 207091367U), Zhuzhou CRRC South Environmental Protection Tech Co LTD. (CN 108826310 A), and Wilson (US 2,933,057).
Regarding claim 3, Viessmann (V), as modified, discloses the biomass heating system according to claim 1, but not that the combustion chamber in the secondary combustion zone has a combustion chamber slope that tapers the cross section of the secondary combustion zone in the direction of the inlet of the heat exchanger. 

However, Wilson discloses a furnace with a dumping hearth (Title) wherein the combustion chamber in the secondary combustion zone (21, Figure 1) has a combustion chamber slope (22, i.e. deflecting baffle) that tapers the cross section of the secondary combustion zone in the direction of the inlet of the heat exchanger. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the furnace to direct the combustion gasses towards the heat exchanging area, thus increasing efficiency.
Regarding claim 9, Viessmann (V), as modified, discloses the biomass heating system according to claim 1, but not that the combustion bricks have a modular structure and each two largely symmetrical combustion chamber bricks form a closed ring so as to form the primary combustion zone; and at least two rings of combustion chamber bricks are stacked one on top of the other. 
However, Wilson discloses a furnace with a dumping hearth (Title) wherein the combustion bricks have a modular structure (C2, L12-23) and each two largely symmetrical combustion chamber bricks form a closed ring so as to form the primary combustion zone (10, Figure 3); and at least two rings of combustion chamber bricks are stacked one on top of the other (12, Figure 3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize interlocking bricks in order to maintain a well-insulated chamber.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Viessmann Werke GmbH& Co. (EP 2787279A1) (Translation referenced), Zhang Zhuobin (CN 207091367U), Zhuzhou CRRC South Environmental Protection Tech Co LTD. (CN 108826310 A) and Melvin (US 4,319,555).
Regarding claim 5, Viessmann (V), as modified, discloses the biomass heating system according to claim  4 wherein the second rotating grate element (middle grate, Figure 1) is positively arranged between the first rotating grate element ( right grate) and the third rotating grate element  (left grate), but does not disclose that the third rotating grate has grate lips that are arranged such that in a horizontal position of all three rotating grate elements they bear at least largely sealingly against the first rotating grate element and the third rotating grate element. 
However, Melvin discloses a Dual grate for a stove (Abstract) wherein the rotating grates (40,50, Figure 4, i.e. frames) has grate lips (41,42, C4, L44-54) that can be arranged such that in a horizontal position of all three rotating grate elements they bear at least largely sealingly against the first rotating grate element and the third rotating grate element.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a lip structure on the grates to keep the grate structure in tack under load.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Viessmann Werke GmbH& Co. (EP 2787279A1) (Translation referenced), Zhang Zhuobin (CN 207091367U), Zhuzhou CRRC South Environmental Protection Tech Co LTD. (CN 108826310 A) and Mackey (US 4,258,692).
Regarding claim 6, Viessmann (V), as modified, discloses the biomass heating system according to claim 4, but not that  the rotating grate further comprises a rotating grate mechanism  which is configured in such a way that it can rotate the third rotating grate element independently of the first rotating grate element and the second rotating grate element, and that it can rotate the first rotating grate element and the second rotating grate element together with one another and independently of the third rotating grate element. 
However, Mackey discloses a combination wood and coal stove (Abstract) wherein the rotating grate (66, Figure 8) further comprises a rotating grate mechanism (78,74,C4,L17-26)  which is configured in such a way that it can rotate the third rotating grate element independently of the first rotating grate element and the second rotating grate element, and that it can rotate the first rotating grate element and the second rotating grate element together with one another and independently of the third rotating grate element. As a clarification because each grate is separately operated the operator could use multiple cranks to provide the desired rotations.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to individually control each grate in order to dislodge material in specified sections.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Viessmann Werke GmbH& Co. (EP 2787279A1) (Translation referenced), Zhang Zhuobin (CN 207091367U), Zhuzhou CRRC South Environmental Protection Tech Co LTD. (CN 108826310 A) and a Design Choice.
Regarding claim 8, Viessmann (V), as modified, discloses the biomass heating system according to claim 4, but not that the rotating grate elements have mutually complementary and curved sides, wherein preferably the second rotating grate element has concave sides to each of the adjacent first and third rotating grate element, and preferably the first and third rotating grate elements each have a convex side towards the second rotating grate element. 
However, the Office notes this as a design choice because the geometry of the prior art provides the same function as the applicants, that is contains and dumps burning and spent biomass.  The curved shapes do not appear to add and functional benefits. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Viessmann Werke GmbH& Co. (EP 2787279A1) (Translation referenced), Zhang Zhuobin (CN 207091367U), Zhuzhou CRRC South Environmental Protection Tech Co LTD. (CN 108826310 A), Smith et al. (AT 1094912), and Gerlinger Ernst (EP 3064276A2) (Translation referenced).
Regarding claim 10, Viessmann (V), as modified, discloses the biomass heating system according to claim 1, but not that the heat exchanger has spiral turbulators arranged in the boiler tubes which extend over the entire length of the boiler tubes; and the heat exchanger has belt turbulators arranged in the boiler tubes which extend over at least half the length of the boiler tubes. 
However, Smith discloses a heat exchanger that has spiral turbulators (2, Figure 1) arranged in the boiler tubes (1, Figure 3) which extend over the entire length of the boiler tubes. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include spiral turbulators within the boiler tubes to increase heat transfer there within.
Additionally, Gerlinger discloses a furnace retort (1, Figure 1) wherein the heat exchanger has belt turbulators (V-shaped unlabeled near (4) in Figure 1) arranged in the boiler tubes which extend over at least half the length of the boiler tubes.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include both types of turbulators within the boiler tubes to maximize turbulence and thus maximize heat transfer, increasing the system’s efficiency.
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Viessmann Werke GmbH& Co. (EP 2787279A1) (Translation referenced), Zhang Zhuobin (CN 207091367U), Zhuzhou CRRC South Environmental Protection Tech Co LTD. (CN 108826310 A) and an Engineering Expedient.
 Regarding claim 11, Viessmann (V), as modified, discloses the biomass heating system according to claim 1, but not that the heat exchanger has between 18 and 24 boiler tubes, each with a diameter of 70 to 85 mm and a wall thickness of 3 to 4 mm.  
However, an engineer of ordinary skill in the art of boiler design would, in his normal course of work, size and select the proper material, quantity of tubes, and their diameter to ensure that the heat exchanger functions as desired.
Regarding claim 15, Viessmann (V), as modified, discloses the biomass heating system according to claim 4, but not that the rotating grate elements have maximum external dimensions, such that they have a main axis of 288 mm +/- 40 mm and a minor axis of 350 mm +/- 60 mm, and wherein the primary combustion zone over a height of at least 400 mm preferably has the same minimum cross-section as the rotating grate elements.  
 However, an engineer of ordinary skill in the art of boiler design would, in his normal course of work would design and size the grates to accommodate the material and duty cycle desired so as to ensure that the heat exchanger functions as desired.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Viessmann Werke GmbH& Co. (EP 2787279A1) (Translation referenced), Zhang Zhuobin (CN 207091367U), Zhuzhou CRRC South Environmental Protection Tech Co LTD. (CN 108826310 A) and Gerlinger Ernst (EP 3064276A2) (Translation referenced).
Regarding claim 12, Viessmann (V), as modified, discloses the  biomass heating system according to claim 1, but not that the boiler has an integrated electrostatic filter device that has an electrode and a cage; wherein the boiler additionally has a mechanically operated cleaning device with a rocking lever with a stop head; wherein the cleaning device is designed such that it can strike the electrode as its end with the stop head so that a shock wave is generated through the electrode and/or transverse vibrations of the electrode are generated in order to clean the electrode of contaminants. 
However, Gerlinger discloses a furnace retort (1, Figure 1) that  has an integrated electrostatic filter device that has an electrode (7,Figure1)  and a cage (8, i.e. Collector electrode,[0013]); wherein the furnace additionally has a mechanically operated cleaning device (Figure 2) with a rocking lever (23) with a stop head (20, i.e. lamellae); wherein the cleaning device is designed such that it can strike the electrode (7) as its end with the stop head so that a shock wave is generated through the electrode and/or transverse vibrations of the electrode are generated in order to clean the electrode of contaminants ([0014]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a cleaning mechanism in order to reduce pollution.
Regarding claim 13, Viessmann (V), as modified, discloses the biomass heating system according to claim 1, wherein a cleaning device is integrated into the boiler in the cold area (5, Figure 1), and which is configured in such a way that it can clean the boiler tubes (4) of the heat exchanger by an upward and downward movement of turbulators (V-shaped unlabeled near (4) in Figure 1) provided in the boiler tubes. As a clarification, the unlabeled arm assembly closest to (5) pivots at the central axis as a result of vertical movement of (13).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Viessmann Werke GmbH& Co. (EP 2787279A1) (Translation referenced), Zhang Zhuobin (CN 207091367U), Zhuzhou CRRC South Environmental Protection Tech Co LTD. (CN 108826310 A) and Mutschler et al. (US6,820,511).
Regarding claim 14, Viessmann (V), as modified, discloses the biomass heating system according to claim 1, but not a glow bed height measuring mechanism is arranged in the combustion chamber above the rotating grate; wherein the glow bed height measuring mechanism has fuel level flap with a main surface; wherein a surface parallel of the main surface of the fuel level flap is provided at an angle of preferably greater than 20 degrees to a central axis of the axis of rotation.  
However, Mutschler disclose an apparatus for measuring rotational angles (Abstract)  capable of performing as a glow bed height measuring mechanism  arranged in the combustion chamber above the rotating grate; wherein the glow bed height measuring mechanism has fuel level flap  (28, Figure 1) with a main surface; wherein a surface parallel of the main surface of the fuel level flap is provided at an angle of preferably greater than 20 degrees to a central axis of the axis of rotation (C3,L54,C4,L5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize the rotational encoder of Mutschler as a depth gage because as the glow bed height increased the device would rotate indicative of the rise in level.
As a clarification, the only Figure reference to the measuring device (86) is in Figure 17, in which it is a standalone item with no integration with the rest of the device, the Office is not entirely sure as to how it is supposed to function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762       

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762